Citation Nr: 0833439	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-43 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, among other things, denied the 
veteran's claim for service connection for PTSD and 
hypertension. The veteran disagreed and perfected an appeal 
as to those issues.

Issues not on appeal

The October 2004 rating decision also denied service 
connection for arthritis, gall stones, diabetes and 
cardiovascular renal disease.  As noted above, the veteran 
only disagreed with the issues of PTSD and hypertension.  As 
such, none of the other issues denied in the rating decision 
are in appellate status, and they will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The Board further observes that the veteran's November 2004 
notice of disagreement (NOD) listed bilateral hearing loss.  
The October 2004 rating decision granted service connection 
for hearing loss evaluated as 10 percent disabling from 
November 19, 2003, the date the veteran's claim was received 
by the RO.  Specifically, the NOD stated that the veteran 
"needed bilateral hearing aids."  In the December 2004 VA 
Form 9 substantive appeal, the veteran only listed the issues 
of PTSD and hypertension to be appealed.  There is no mention 
of bilateral hearing loss in the substantive appeal.  Thus, 
the Board finds that the issue of an increased disability 
rating for hearing loss is not in appellate status and it 
will be addressed no further herein.  See Archbold, supra.  
 


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record supports a conclusion that the veteran does not have a 
PTSD disability.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
hypertension disorder is unrelated to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.209 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in Europe during and after 
World War II.  He claims to have served in combat, and that 
the stresses of combat caused his PTSD and hypertension 
conditions.  The Board will first address preliminary issues 
and then render a decision on the two issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with notice in a 
letter dated January 2004, in which the veteran was informed 
what was required to substantiate a claim for service 
connection.  Specifically, the veteran was informed that the 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.

In addition, the January 2004 letter notified the veteran 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in an 
October 2006 letter.  As indicated above, the veteran has 
received notice regarding the first three Dingess elements.  
Moreover, because the RO denied entitlement to service 
connection, any lack of notice regarding how VA determines an 
effective date and disability rating would not result in 
prejudice to the veteran.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All pertinent VA medical records and 
all private medical records identified by the veteran are in 
the claims file.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, the veteran was 
provided a hearing examination and a psychological 
examination in September 2004.

In particular, the RO has attempted to obtain the veteran's 
service medical records and any duplicate or alternative 
medical records.  Such efforts have been unsuccessful.  Since 
the evidence shows that the records were in fact destroyed in 
the 1973 fire at the NPRC, the Board believes that any 
further search would be an exercise in futility.  Cf. Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  

VA has further assisted the veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   The Board specifically notes that in the December 
2004 VA Form 9 substantive appeal, the veteran did not 
indicate that he wished to have an opportunity to present 
evidence and testimony at a hearing before a Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2007).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  



Analysis

Preliminary matter - the missing SMRS

Preliminarily, as was indicated earlier, the veteran's SMRs 
are missing.  Since VA has been unable to obtain the 
veteran's service medical records, it has a heightened duty 
to explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the claim 
is undertaken with this duty in mind.  

However, the case law does not lower the legal standard for 
proving a claim for service connection.  Rather, it increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant' s allegation 
of injury or disease in service in these particular cases].

Discussion

The veteran seeks entitlement for post-traumatic stress 
disorder.  He contends that exposure to stress incident to 
his service in combat in Europe during World War II has led 
to PTSD.  As noted above, in order for a veteran to prevail 
on an issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The Hickson analysis is 
supplemented by the requirements of 38 C.F.R. § 3.304(f), 
which requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.   The Board will 
address each of these elements in turn.  

With regard to the first Hickson element, there is absolutely 
no evidence in the record that the veteran suffers from PTSD.  
A September 2004 VA psychological examination resulted in a 
diagnosis of generalized anxiety disorder.  With regard to 
PTSD, the examiner stated that "the veteran is not able to 
describe clear-cut stressor events," and "in my opinion, he 
does not really display any of the major symptoms that we 
would require to make a diagnosis of post-traumatic stress 
disorder."  

As stated above, there must be evidence of an in-service 
stressor in a diagnosis of PTSD.  The Board notes that the 
examiner indicated in the September 2004 report that the 
veteran was vague in his description of events that would be 
considered stressful.  For example, the examiner stated that 
the veteran simply stated that when he got to his unit in 
Europe, "we hit the streets" and "we just did what we had 
to do."  This is congruent with the veteran's responses on 
the stressor statement submitted in February 2004 in which he 
stated that was exposed to "usual combat exposure - under 
fire from the enemy - sleeping in rain, mud, cold . . . with 
General Patton."  The Board finds that, based on the entire 
record, that the examiner's opinion is supported by the 
evidence.  Because there is no diagnosis of PTSD, there is no 
evidence of the first Hickson element, and the veteran's 
claim fails on this basis alone.

Regarding the second Hickson element, in-service disease or 
injury, the record contains little evidence from the time 
period the veteran was in service.  There are two records 
obtained from the Army Surgeon General which indicate that 
the veteran was seen twice during service for medical 
problems, once for rhinitis and once for a urinary condition.  
There is nothing in the record that indicates the veteran 
suffered from a mental disorder.  

The veteran stated in the February 2004 statement that he 
spoke to an Army psychiatrist in Germany during his active 
duty, however, there is nothing in the record that tends to 
corroborate his statement and he did not contend that he 
suffered from a mental disorder at the time.  The veteran has 
not substantiated the claim with any evidence indicating he 
sought treatment after service, or any statement from a 
serviceman, acquaintance, or relative who knew him during his 
active duty or after service and who might corroborate the 
veteran's contentions.  

The Board notes that the RO conceded that the veteran was a 
combat veteran, and stated in the October 2004 rating 
decision that the veteran's "certificate of separation . . . 
revealed your military occupation was a Combat Infantryman."  
As indicated above, a combat veteran's statements may be 
sufficient to establish a stressor occurred.  However, 
without a diagnosis of PTSD, the veteran's status is 
irrelevant.

Furthermore, the Board observes that the veteran entered 
active duty in October 1944 and, based on the September 2004 
VA examiner's report, was not in Europe until mid-September 
1945.  If that is the case, then the veteran arrived in 
Europe long after hostilities ceased in Germany; an 
unconditional surrender from Germany was received on May 8, 
1945.  Despite the Board's thorough review of the veteran's 
VA claims folder, no certificate of separation was found, and 
the Board can not make a determination regarding his combat 
status.  However, as explained above, it does not impact the 
Board's decision in this case, because there is no finding of 
PTSD.

The Board notes that the veteran was diagnosed with 
generalized anxiety disorder.  With regard to that disorder, 
Hickson element (1) would be satisfied.  But, there is no 
evidence of such a disorder during service, and the veteran's 
statements would not suffice to establish Hickson element 
(2); the veteran has not contended that he had anxiety during 
service, and even if he did so state, he is not qualified to 
provide a medical diagnosis of his condition during service.  
See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Moreover, the September 2004 examiner opined that 
"it is less likely than not that the veteran's generalized 
anxiety disorder is due to his military experience."  There 
is no other medical opinion of record, and particularly no 
medical nexus between the veteran's active duty and his 
current anxiety disorder.    

For those reasons, the Board finds that entitlement to 
service connection for PTSD is not warranted.

2.  Entitlement to service connection for hypertension.

The relevant law and regulations pertaining to service 
connection - in general, have been stated above and will not 
be repeated here.

Analysis

The veteran contends that his hypertension is related to his 
combat experiences.  The Board will address each Hickson 
element in turn.

With regard to element (1), the record contains an August 
1999 diagnosis of hypertension by Dr. B.S.  Thus, element (1) 
is satisfied.

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, as indicated above, there 
is no service medical record or any medical record 
contemporary with the veteran's active duty which indicates 
that he was treated for hypertension or complained of 
symptoms related to hypertension.  Nor are there any records 
which indicate that the veteran's hypertension manifested to 
compensable degree within one year of discharge from active 
duty.  See 38 C.F.R. §§ 3.307, 3.309(a) (2007).

The veteran has not supported his claim with any statement of 
a friend, relative, or physician who knew him during or 
immediately after service and who could provide information 
regarding whether the veteran suffered from a hypertension 
condition at that time.  Indeed, the first record of 
hypertension in evidence is dated more than 50 years after 
the veteran's discharge from active duty.  It is the 
veteran's responsibility to support his claim.  See 
38 U.S.C.A. § 5107 (West 2002).  

In short, after reviewing the entire claim, the Board finds 
that Hickson element (2) is not satisfied and the claim fails 
for that reason.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the veteran has not submitted and the 
record does not contain any medical opinion that the 
veteran's hypertension is related to his military service.  
Thus, the claim also fails on this basis.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


